MARTIN, J.
Offense, the unlawful operation of a motor vehicle upon a public highway while under *827the influence of intoxicating liquor; penalty, ■one year and one day in the penitentiary.
This record is here without any statement of facts or bill of exception. Nothing is presented for review. We note that the sentence shown in the transcript adjudges appellant to be guilty of the offense of “driving intoxicated.” There is no such offense. The judgment will accordingly be reformed to correspond with the indictment, verdict, and judgment, and appellant is adjudged to be guilty of the offense of unlawfully driving a motor vehicle upon a public highway while under the influence of intoxicating liquor, and as so reformed, the judgment will be affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved. by the court.